UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedJune 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File No.001-33531 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) NEVADA 46-0510685 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6075 Longbow Drive, Suite 200, Boulder, Colorado (Address of principal executive offices) (Zip Code) (303) 444-7755 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of August 31, 2011:19,244,160 Table of Contents AeroGrow International, Inc. TABLE OF CONTENTS FORM 10-Q REPORT June 30, 2011 PART I Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets as of June 30, 2011 (Unaudited) and March 31, 2011 3 Condensed Statements of Operations for the Three Months Ended June 30, 2011and June 30, 2010 (Unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended June 30, 2011and June 30, 2010 (Unaudited) 5 Notes to theCondensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 2 Table of Contents Item 1. Condensed Financial Statements AEROGROW INTERNATIONAL, INC. CONDENSED BALANCE SHEETS June 30, 2011 March 31, 2011 ASSETS (Unaudited) (Derived from Audited Statements) Current assets Cash $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $16,295 and $17,791 at June 30, 2011 and March 31, 2011, respectively Other receivables Inventory Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $2,617,093 and $2,525,853 at June 30, 2011 and March 31, 2011, respectively Other assets Intangible assets, net of $29,120 and $24,834 of accumulated amortization at June 30, 2011 and March 31, 2011, respectively Deposits Deferred debt issuance costs, net of accumulated amortization of $916,421 and $737,531 at June 30, 2011 and March 31, 2011,respectively 1,488, 491 Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Notes Payable $ $ Notes Payable – Related Party Current portion – long term debt – related party Current portion – long term debt Accounts payable Accrued expenses Customer deposits Deferred rent Total current liabilities Long term debt Long term debt – related party Stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized, 7,576 and 7,576 shares issued and outstanding at June 30, 2011 and March 31, 2011 8 8 Common stock, $.001 par value, 500,000,000 shares authorized, 19,244,160 and 19,244,160 shares issued and outstanding at June 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated (deficit) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the condensed financial statements. 3 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended June 30, Revenue Product sales $ $ Operating expenses Cost of revenue Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Other (income) expense, net Interest (income) ) ) Interest expense Interest expense – related party Other (income) ) ) Total other (income) expense, net Net loss $ ) $ ) Net loss per share, basic $ ) $ ) Net income (loss) per share, diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to the condensed financial statements. 4 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended June 30, Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to cash (used) by operations: Issuance of common stock and options under equity compensation plans Issuance of common stock not under equity compensation plan - Depreciation and amortization expense Allowance for bad debt ) ) Amortization of debt issuance costs Amortization of convertible debentures, beneficial conversion feature Amortization of convertible debentures, beneficial conversion feature – related party Interest expense from warrants issued with convertible debentures Interest expense from warrants issued with convertible debentures – related party Change in assets and liabilities: (Increase) in accounts receivable (Increase) in other receivable (Increase) in inventory (Increase) in other current assets ) (Increase) decrease in deposits Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses ) ) Increase (decrease) in accrued interest Increase (decrease) in accrued interest – related party ) Increase (decrease) in customer deposits - ) Increase (decrease) in deferred rent ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: (Increase) decrease in restricted cash ) Purchases of equipment ) ) Patent expenses ) Net cash provided (used) by investing activities ) Cash flows from financing activities: (Increase) decrease in prepaid debt issuance costs - ) Proceeds from long term debt borrowings - Repayments of long term debt borrowings ) ) Repayments of long term debt borrowings – related party - ) Repayments of short term debt borrowings ) - Repayment of short term debt borrowings – related party ) - Proceeds from the issuance of convertible debt - Proceeds from the issuance of convertible debt – related party - Proceeds from the exercise of stock options - Principal payments on capital leases - ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ See supplemental disclosures below and the accompanying notes to the condensed financial statements. 5 Table of Contents Three Months Ended June 30, Interest paid $ $ Income taxes paid $
